UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8026



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TORRANCE JONES, a/k/a Tube,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-96-79-BO, CA-00-728-5-BO)


Submitted:   April 19, 2002                 Decided:    May 29, 2002


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Torrance Jones, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Torrance Jones seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). We have reviewed the record and the district court’s opinion

and find no reversible error.   Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court.   United States v. Jones, Nos. CR-96-79-BO; CA-00-

728-5-BO (E.D.N.C. Sept. 18, 2001). We deny Jones’ suggestion that

this Court should stay its ruling in this case pending the outcome

of certain state proceedings.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2